         Case 4:20-cv-00829-BSM Document 6 Filed 08/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MARLON MALLORY                                                                PLAINTIFF
ADC #142660

v.                           CASE NO. 4:20-CV-00829-BSM

AARON SMITH                                                                 DEFENDANT

                                         ORDER
       After de novo review of the record, including Marlon Mallory’s objections, United

States Magistrate Judge Jerome Kearney’s recommended disposition [Doc. No. 3] is adopted,

and the complaint [Doc. No. 2] is dismissed with prejudice for failure to state a claim. This

dismissal counts as a “strike” for the purposes of 28 U.S.C. section 1915(g). It is certified

that an in pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 13th day of August, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
